internal_revenue_service department of the treasury index number number info release date person to contact telephone number refer reply to cc dom p si general information_letter date date dear this responds to your date letter submitted on behalf of a christmas_tree farm requesting certain rulings relating to the election to treat the sale of timber as capital_gains under sec_631 and the revocation of the election to amortize reforestation expenses this letter also confirms our telephone conversation with you on date it is the practice of the service in the interest of sound tax_administration to answer inquiries of individuals and organizations regarding the tax effects of their acts or transactions however a private_letter_ruling is issued only if certain preliminary requirements among which are a power_of_attorney user_fee and privacy deletion statement are satisfied please see revproc_2000_1 2000_1_irb_11 under dollar_figure of the revenue_procedure an information_letter may be issued if the taxpayer’s inquiry indicates a need for general information or if the taxpayer’s request does not meet the requirements for private_letter_ruling issuance and the service thinks general information will help the taxpayer accordingly we are providing some general information regarding your request a taxpayer who wishes to elect that the sale of timber at its christmas_tree farm be treated as capital in nature under sec_631 makes the choice on its return for the year in which the cutting takes place by including in income the gain_or_loss on the cutting and including a computation of the gain_or_loss a taxpayer does not have to make the choice in the first year timber is cut one may make it in any year to which the choice would apply if the timber is partnership property the choice is made on the partnership return the choice cannot be made on an amended_return once made the choice is in effect for all later years unless taxpayer cancels it generally with prior approval of the secretary_of_the_treasury a taxpayer who chooses to amortize reforestation_expenditures must make an election to amortize those expenditures on part vi of form_4562 of his federal_income_tax return for the year in which reforestation_expenditures are incurred those expenditures are then amortized over months the election to amortize reforestation_expenditures only applies to the reforestation_expenditures incurred in the tax_year the election is made a taxpayer must make a new election to amortize reforestation_expenditures for each succeeding year in which the taxpayer has reforestation expenses he wishes to amortize a taxpayer may not amortize reforestation_expenditures incurred in connection with a christmas_tree farm a taxpayer who has erroneously amortized reforestation_expenditures and who wishes to correctly account for those expenses should file a form_3115 application_for change in accounting_method in accordance with revproc_97_27 and take a sec_481 adjustment spread over months we hope the above information proves helpful as indicated in our phone conversation we are enclosing a copies of revproc_2000_1 and revproc_97_27 should you wish to resubmit your ruling_request we are also providing excerpts from irs publication sec_535 and sec_544 sincerely james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures as stated
